       Case 2:20-cv-03812-GJP Document 4 Filed 08/10/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL HASHIM and U.S. CLAIMS  :
SERVICES, INC. d/b/a PAYNE   :
RICHARDS & ASSOCIATES        :
3801 Pegasus Dr., Unit No. 101
                             : CIVIL ACTION 2:20-CV-03812
Bakersfield, CA 93380,       :
                             :
            Plaintiffs,      :
                             :
v.                           :
                             :
DOMINICK DeSIMONE and ANDREW :
AUSTIN, ESQUIRE,             :
                             :
           Defendants.       :
                             :




                       MOTION FOR ENTRY OF STAY
             Case 2:20-cv-03812-GJP Document 4 Filed 08/10/20 Page 2 of 5




        Plaintiffs Paul Hashim (“Hashim”) and U.S. Claims Services, Inc. d/b/a Payne Richards &

Associates (“Payne Richards”) (collectively “Plaintiffs”) respectfully move this Court pursuant to

Rule 7(b) of the Federal Rules of Civil Procedure for entry of an order staying the proceedings

until thirty (30) days after the United States Court of Appeals for the Third Circuit issues a ruling

and following remittitur of the action filed by Dominick DeSimone in the related action of

Dominick DeSimone v. U.S. Claims Services, Inc., and Paul Hashim, Third District Court of

Appeal Case No.20-2133 (United States District Court Eastern District of Pennsylvania Case No.

2:19-cv-06150), back to this Court. The resources of the Court and the parties should be conserved

pending the outcome of the appeal. In support, Plaintiffs state as follows:

        1.      On or about December 2, 2019, Dominick DeSimone and his attorney Andrew

Austin (collectively, “Defendants”) caused to be filed a Complaint for Damages in the Court of

Common Pleas, Philadelphia County (Case No. 191200218). Prior to filing said Complaint,

Defendants sent a series of written demands which stated that unless Hashim and Payne Richards

paid very large, arbitrary amounts of money to Defendants within short amounts of time, then

Defendants would sue Hashim and Payne Richards in a nationwide class action lawsuit that would

effectively put the Plaintiffs out of business.

        2.      On or about December 27, 2019, Plaintiffs filed a Declaratory Relief Action in the

United States District Court Eastern District of Pennsylvania, captioned U.S. Claim Services, Inc.,

dba Payne Richards & Associates v. Dominick DeSimone, Case No. 2:19-cv-06149.

        3.      On or about December 27, 2019, Plaintiffs filed a Notice of Removal and Related

Case.

///

///
            Case 2:20-cv-03812-GJP Document 4 Filed 08/10/20 Page 3 of 5




       4.      On or about January 3, 2020, Plaintiffs filed a Motion to Dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). Defendants responded on January 17, 2020, and

Plaintiffs timely replied; thereafter, Defendants filed a supplemental response.

       5.      On or about March 11, 2020, the court granted the Rule 12(b)(6) Motion to Dismiss

providing Defendants with leave to amend provided they could show new facts to support their

original claims for relief. Plaintiffs’ counsel advised Defendant Andrew Austin that Hashim was

extremely ill and requested that Hashim be dismissed without prejudice and that the case could

continue against Payne Richards

       6.      On or about April 1, 2020, Defendants filed an Amended Complaint adding two

additional counts of fraud specifically directed at Hashim.

       7.      Plaintiffs filed their second Rule 12(b)(6) Motion to Dismiss on or about April 15,

2020. Defendants timely filed their opposition, and Plaintiffs replied.

       8.      The Court granted the Plaintiffs’ second Rule 12(b)(6) Motion to Dismiss on or

about May 20, 2020, with prejudice, and dismissed the Plaintiffs’ Declaratory Relief Action, which

ended the case.

       9.      On or about June 5, 2020, Defendants filed a Notice of Appeal with the United

States Court of Appeals for the Third Circuit captioned Dominick DeSimone v. U.S. Claims

Services, Inc., and Paul Hashim, Case No. 20-2133.

       10.     On or about July 29, 2020, the Court of Appeals for the Third Circuit ordered the

Appeal Action to mediation to be held on September 22, 2020, with mediation briefs due on or

before August 31, 2020.

///

///
          Case 2:20-cv-03812-GJP Document 4 Filed 08/10/20 Page 4 of 5




       11.     On or about August 5, 2020, Plaintiffs filed the instant action which they request to

stay pursuant to the Federal Rules of Civil Procedure, Rule 7(b) pending the outcome of the

Defendants’ Appeal and/or the court ordered mediation set for September 22, 2020.

       12.     “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

       13.     A federal district court “has broad discretion to stay proceedings as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-07 (1997). “When

deciding a motion to stay proceedings pending the resolution of another action in federal court,

courts have considered three factors: ‘(1) the promotion of judicial economy; (2) the balance of

harm to the parties; and (3) the duration of the requested stay.’” (Richardson v. Verde Energy

USA, Inc., No. 15-6325, 2016 WL 4478839, *2 (E.D. Pa. Aug. 25, 2016) (quoting Cirulli v. Bausch

& Lomb, Inc., No 08-4579, 2009 WL 545572 (E.D. Pa. Mar. 4, 2009)).

       14.     In this case, judicial economy counsels strongly in favor of staying this Court’s

proceedings pending the Third Circuit’s resolution of Defendants’ Appeal. Absent an order of this

Court staying further proceedings the parties will be required to concurrently litigate this matter in

both courts.

       15.     Such a concurrent litigation process would be duplicative and costly to all parties

and would not facilitate “the just, speedy, and inexpensive determination of” these actions and

proceedings. Fed. R. Civ. P. Rule 1.

       16.     Finally, the duration of the stay will not be lengthy and the stay will allow the

parties to resolve questions that may be germane to this action as well such as any question as to
          Case 2:20-cv-03812-GJP Document 4 Filed 08/10/20 Page 5 of 5




whether this action has become ripe. (See D’Elia v. Folino, 933 A.2d 117 (2007); Ludmer v.

Nernberg, 553 A.2d 924 (1989).)

       WHEREFORE, Plaintiffs respectfully request the Court to enter an order staying the

proceedings until thirty (30) days following remittitur and after the Third Circuit issues a ruling

resolving the appeal.

                                             Respectfully submitted,

                                             PALMER LAW GROUP, a PLC

                                             /s/
                                             WILLIAM W. PALMER, ESQ.
                                             Pro Hac Vice Counsel
                                             2443 Fair Oaks Blvd., No. 545
                                             Sacramento, California 95825
                                             Telephone: (916) 972-0761
                                             Facsimile: (916) 917-5397
                                             Email: wpalmer@palmercorp.com

                                                            - and -

                                             WEIR & PARTNERS, LLP

                                             /s/
                                             MICHAEL P. BROADHURST, ESQ. (#80906)
                                             1339 Chestnut Street, Suite 500
                                             Philadelphia, Pennsylvania 19107
                                             Telephone: (215) 241-7738
                                             Facsimile: (215) 665-8464
                                             Email: mbroadhurst@weirpartners.com

                                             Attorneys for Plaintiffs Paul Hashim and U.S.
                                             Claims Services, Inc. d/b/a Payne Richards
                                             Associates
